      Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 1 of 7. PageID #: 152




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )       CASE NO. 1:20CR64
                                               )
                       Plaintiff,              )       SENIOR JUDGE
                                               )       CHRISTOPHER A. BOYKO
                                               )
               vs.                             )
                                               )
TERENCE HESTER,                                )       OPINION AND ORDER
                                               )
                       Defendant.              )

CHRISTOPHER A. BOYKO, SR. J.:

       Defendant Terence Hester asks the Court to suppress a witness’s identification of him

because of due process concerns. While the Court agrees that the detective used suggestive

means to acquire the identification, the totality of the circumstances reflects the reliability of the

identification. Therefore, the Court allows the jury to view the evidence and DENIES

Defendant’s Motion (Doc. 22).

                                    I.     BACKGROUND FACTS

       The Vice Unit of the Cleveland Police Department investigated “Max,” a suspected

narcotics dealer operating throughout Cleveland. Detective Larry Smith led the investigation,

which culminated with a “buy-bust” operation the night of October 22, 2019. A “buy-bust”

operation is one where investigators (using a confidential source) set up a drug “buy” with a

suspected dealer and then “bust” the dealer once the buy is completed.

       On the night of the operation, Detective Smith and the confidential reliable informant

(CRI) parked in anticipation of the buy. While parked, a vehicle approached Detective Smith’s

location from the opposite direction, conducting a “slow-roll” as the car passed. This slow roll
      Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 2 of 7. PageID #: 153




allowed Detective Smith to see the driver, while the CRI identified the passenger as Max, the

target of the investigation.

        Both vehicles repositioned. Afterwards, the CRI approached the passenger side of the

suspect vehicle. The CRI entered, exited, and returned to Detective Smith two or three minutes

later. Upon the CRI’s return, the CRI produced narcotics for Detective Smith. The “buy” had

been successful.

        Now it was time for the “bust.” But before police converged on Max’s location, and as

the CRI returned to Detective Smith, a third person approached and entered the vehicle. After a

few minutes (while Detective Smith verified the buy), Detective Smith called for the take down

and police swarmed the vehicle. As they did, both the driver and passenger fled. The female

remained and the police took her into custody. The police then pursued the driver and passenger,

ultimately apprehending the passenger Max (later identified as co-defendant Michael Austin),

while the driver escaped.

        After the initial commotion, detectives processed the scene. They found various drugs

and a gun outside the vehicle. Inside, they found paperwork (a school receipt and car rental

forms) bearing the name “Terence Hester.” They found additional narcotics and currency

scattered throughout. The police also spoke with the female, who lied about her name, birthdate,

address, drug use and failed to provide a social security number. She was apprehended and taken

into custody for violating Ohio drug laws. Investigators later identified her as Leah Hoover.

        The paperwork inside the vehicle made its way back to Detective Smith’s office. Upon

reading the name, Detective Smith searched a law enforcement database, narrowing his search

based on a similar age of Austin. Defendant’s picture resulted, which Detective Smith




                                               -2-
      Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 3 of 7. PageID #: 154




immediately identified as the driver of the suspect vehicle he saw earlier that night. He printed

Defendant’s pictures for later use.

       The next morning, with Defendant’s picture in hand, Detective Smith visited Hoover at

Cuyahoga County Jail. This interview was not recorded. But based on Hoover’s testimony at

the hearing, Detective Smith showed her a picture of both Austin and Defendant, asking if they

looked familiar. Hoover replied yes, knowing Austin from childhood, and she identified

Defendant as the driver of the car.

       Because he did not record the first interview, Detective Smith asked Hoover to come to

headquarters to memorialize her remarks. Hoover complied and came to the department the

following day, October 24. During this interview, Hoover admitted to contacting Austin to

purchase heroin for the second time that day. She then again identified Defendant’s photograph

as the driver of the vehicle, while professing she did not know him personally.

       Based on the foregoing, a Grand Jury indicted both Austin and Defendant on narcotics

charges. Defendant moved to suppress Hoover’s identification (Doc. 22) and the Government

opposed (Doc. 23). On March 10, 2021, the Court held a hearing.

                                      II.   LAW & ANALYSIS

A.     Standard of Review

       Due process concerns operate as a check on the government “when police have arranged

suggestive circumstances leading the witness to identify a particular person as the perpetrator of

a crime.” Perry v. New Hampshire, 565 U.S. 228, 231-32 (2012). Generally, “[t]he practice of

showing suspects singly to persons for the purpose of identification, and not as part of a lineup,

has been widely condemned.” Stovall v. Denno, 388 U.S. 293, 302 (1967). However, the use of

a single photograph to elicit an identification is not per se unconstitutional. See generally,



                                                -3-
      Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 4 of 7. PageID #: 155




Mason v. Brathwaite, 432 U.S. 98 (1977). Rather, courts must look at the totality of the

circumstances to determine if the identification was reliable even though the identification

procedure was suggestive. Neil v. Biggers, 409 U.S. 188, 199 (1972).

       Thus, courts engage in a two-step process to determine if the identification procedure

violates the defendant’s due process rights. Perry, 565 U.S. at 238-39. At step one, defendant

must show that the police used an unnecessarily suggestive identification procedure. Id. If

police did not, the inquiry ends. If they did however, the court moves to step two.

       At step two, the court considers whether the improper identification procedure so tainted

the resulting identification as to render it unreliable and therefore inadmissible. Id. at 239. The

burden also shifts to the government “to prove that the identification was reliable independent of

the suggestive identification procedure.” United States v. Campbell, 609 F. Supp. 2d 674, 692

(E.D. Mich. 2009). In making this determination, a court utilizes the five (non-exhaustive)

Biggers factors:

               (1) the opportunity of the witness to view the criminal at the time of
               the crime; (2) the witness’s degree of attention; (3) the accuracy of
               the witness’ prior description of the criminal; (4) the level of
               certainty demonstrated by the witness at the confrontation; and (5)
               the length of time between the crime and the confrontation.

Biggers, 409 U.S. at 199-200.

       Ultimately, the court, after considering all the circumstances, must determine if “there is

‘a very substantial likelihood of irreparable misidentification.’” Brathwaite, 432 U.S. at 116

(quoting Simmons v. United States, 390 U.S. 377, 384 (1968)). Short of this threshold, “such

evidence is for the jury to weigh.” Id.; see also United States v. Meyer, 359 F.3d 820, 824 (6th

Cir. 2004) (“as long as there is not a substantial likelihood of misidentification, it is the function

of the jury to determine the ultimate weight to be given to the identification”).



                                                 -4-
      Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 5 of 7. PageID #: 156




B.     Suggestive Procedure

       As previously mentioned, the use of a single picture during an identification procedure is

condemned, but not unconstitutional per se. See also, Simmons, 390 U.S. at 383 (identifications

arising from single-photograph displays may be viewed in general with suspicion). Here, there is

no dispute that Detective Smith showed Hoover multiple pictures of only Defendant.

       The Court agrees that this was suggestive. Key to step one is the necessity of the

procedure. See Perry, 565 U.S. at 238-39 (defendant must show that the police used an

unnecessarily suggestive identification procedure) (emphasis added); United States v. Weiss, 168

F. Supp. 3d 856, 862-63 (E.D. Va. 2016) (finding no suggestive procedure by using a single

photograph to identify a suspect given the exigent circumstances facing authorities). Here, there

is no mention of necessity. In fact, Detective Smith testified to the exact opposite—it was a

casual encounter as opposed to an emergency or with a victim of a more invasive crime. This

non-emergent situation does not authorize a cavalier approach to photo identifications.

       Moreover, Defendant’s recitation of Ohio law, while not dispositive on the issue,

certainly highlights the harms public policy seeks to avoid in identification procedures. See

OHIO REV. CODE § 2933.83.

       Thus, the Court agrees that Detective Smith’s use of Defendant’s photograph was unduly

suggestive. However, this does not end the analysis. Rather, the Court proceeds to step two,

which considers the totality of the circumstances of Hoover’s identification.

C.     Totality of the Circumstances

       Hoover’s identification was reliable even after considering Detective Smith’s suggestive

procedure. A review of the Biggers factors confirms this. First, Hoover had a good opportunity

to view Defendant. She was in the vehicle for a minute or two (at a minimum). She sat in the



                                               -5-
      Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 6 of 7. PageID #: 157




backseat, behind the passenger, thus giving her the appropriate angle to view the driver. During

her brief conversation with Austin, Defendant was facing the passenger, looking in her direction.

While Hoover was a drug addict at the time of incident, there was no evidence that she was

under the influence while in the car.

        As for Hoover’s degree of attention, much of the same evidence above supports this

factor. Moreover, she was within a few feet of the driver and comfortable being in the car with

Defendant and Austin.

        Hoover did not previously describe the driver to the police at any time, although she

testified that investigators did not ask her to describe the driver.

        Most supportive of Hoover’s reliability was her level of certainty. During the first

identification while in custody, Hoover testified that she identified Defendant as the driver of the

vehicle. The second (video recorded) interview demonstrates the same, as well as Hoover’s

certainty. She immediately identified the photograph as the driver. At no time during her

testimony—especially while facing vigorous cross-examination—did Hoover waiver in her

identification. She was sure the pictured person was the driver and the Court finds her certainty

supports her identification’s reliability.

        Finally, the time between the first identification and her time in the car was not lengthy.

Rather, the first identification took place the next morning. The second identification occurred

the following day. Thus, within the span of two days, Hoover made two confident identifications

of Defendant as the driver.

        While not a factor of Biggers, the Court also finds that the lack of external pressure

favors the identification’s reliability. Yes, Hoover had been arrested and facing charges. But

both Detective Smith and Hoover testified that nothing had been exchanged for Hoover’s



                                                 -6-
       Case: 1:20-cr-00064-CAB Doc #: 28 Filed: 03/19/21 7 of 7. PageID #: 158




identification of Defendant as the driver. This testimony is bolstered by Detective Smith’s

confidence in his own identification of Defendant1—as he testified, he did not even need Hoover

to make an identification.

         Balancing these factors against the corrupting effect of showing Hoover a single

photograph of Defendant two times after the incident, the Court finds that the totality of the

circumstances reflects the reliability of Hoover’s identification. Ultimately, the Court does not

find a ‘very substantial likelihood of irreparable misidentification.’ Rather, it is for the jury to

decide the credibility of Hoover’s identification.

                                                III. CONCLUSION

         The Court understands Defendant’s objection and joins the number of courts condemning

the use of a single photo to identify a suspect. But the totality of the facts demonstrates the

reliability of Hoover’s identification. Thus, the Government may present Hoover’s identification

as evidence and the trier of fact can ultimately weigh the credibility of the evidence.

Accordingly, the Court DENIES Defendant’s Motion to Suppress (Doc. 22).

         IT IS SO ORDERED.

                                                      s/ Christopher A. Boyko
                                                      CHRISTOPHER A. BOYKO
                                                      Senior United States District Judge

Dated: March 19, 2021




1
  The Government argues that the reliability of Detective Smith’s identification props up the reliability of Hoover’s
identification. The Court disagrees. While both Detective Smith’s and Hoover’s identification may give a jury
more evidence of Defendant’s involvement, Detective Smith’s identification individually does not make Hoover’s
identification any more reliable.

                                                        -7-
